DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17, are drawn to the method of measuring fluid pressure in a sewage system, classified in G01L27/00.
II.	Claims 18-21, are drawn to an apparatus having a pump to move fluid from one location to another, classified in E03F1/006.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method can be performed by a software program for controlling a pressure system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



2.	Should applicant elect the invention of Group I above, then this application contains claims directed to the following patentably distinct species of the claimed invention:
Species I is defined as having a conduit where the sensor detects vacuum level at the second end of the conduit in claims 6 and 15.
Species II is defined as having a reduction in the variable pump speed in claims 8 and 16.
Species III is defined as having a reduction for the operating time in the variable pump in claims 9 and 17.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries relative to the structural differences between the species, as shown above, regarding the different text queries for the conduit, pump speed and operating time) and may acquire a separate status in the art due to their recognized divergent matter.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims appear generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
3.	A telephone call was not made due to the complexity of the requirement.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753